U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 28, 2014 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No.000-53577 DIVERSIFIED RESTAURANT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 03-0606420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 27680 Franklin Road Southfield, Michigan 48034 (Address of principal executive offices) Registrant’s telephone number: (248) 223-9160 No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:26,185,375 shares of $.0001 par value common stock outstanding as of November 5, 2014. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] INDEX PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income (loss) 3 Consolidated Statements of Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Interim Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risks 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 5. Other Information 27 Item 6. Exhibits 27 PART I.FINANCIAL INFORMATION Item1.Financial Statements DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS September 28 December 29 ASSETS (UNAUDITED) Current assets Cash and cash equivalents $ 6,514,056 $ 9,562,473 Investments 4,911,848 8,561,598 Accounts receivable 231,334 1,248,940 Inventory 1,182,420 1,017,626 Prepaid assets 429,581 555,144 Total current assets 13,269,239 20,945,781 Deferred income taxes 1,353,681 1,162,761 Property and equipment, net 74,500,195 58,576,734 Intangible assets, net 3,229,487 2,948,013 Goodwill 10,998,630 8,578,776 Other long-term assets 199,500 121,668 Total assets $ 103,550,732 $ 92,333,733 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 5,210,270 $ 4,416,092 Accrued compensation 1,565,911 2,060,082 Other accrued liabilities 1,035,623 809,104 Current portion of long-term debt 12,327,788 8,225,732 Current portion of deferred rent 377,812 306,371 Total current liabilities 20,517,404 15,817,381 Deferred rent, less current portion 2,992,190 3,420,574 Unfavorable operating leases 712,223 759,065 Other long-term liabilities 410,600 327,561 Long-term debt, less current portion 44,528,221 38,047,589 Total liabilities 69,160,638 58,372,170 Commitments and contingencies (Notes 10 and 11) Stockholders' equity Common stock - $0.0001 par value; 100,000,000 shares authorized; 26,147,999 and 26,049,578, respectively, issued and outstanding 2,582 2,580 Additional paid-in capital 35,554,165 35,275,255 Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity 34,390,094 33,961,563 Total liabilities and stockholders' equity $ 103,550,732 $ 92,333,733 The accompanying notes are an integral part of these interim consolidated financial statements. 1 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 28 September 29 September 28 September 29 Revenue $ 32,782,092 $ 26,368,090 $ 93,264,727 $ 80,410,174 Operating expenses Restaurant operating costs (exclusive of depreciation and amortization shown separately below): Food, beverage, and packaging costs 9,456,106 7,759,146 26,784,277 24,336,433 Compensation costs 8,405,116 6,972,432 24,170,212 20,903,931 Occupancy costs 1,873,693 1,600,278 5,052,643 4,704,380 Other operating costs 5,436,252 16,100,223 General and administrative expenses 1,558,924 5,058,879 Pre-opening costs 609,664 639,498 2,063,800 2,036,022 Depreciation and amortization 2,865,794 2,070,841 7,612,125 5,539,874 Loss on disposal of property and equipment 33,013 22,970 353,333 83,711 Total operating expenses 32,597,033 26,060,341 92,009,839 78,763,453 Operating profit 185,059 307,749 1,254,888 1,646,721 Interest expense ) Other income, net 67,789 68,415 86,426 92,958 Income (loss) before income taxes ) 55,366 ) 364,033 Income tax provision (benefit) 52,186 Net income (loss) $ ) $ 69,810 $ 85,252 $ 311,847 Basic earnings (loss) per share $ ) $ 0.00 $ 0.00 $ 0.01 Fully diluted earnings (loss) per share $ ) $ 0.00 $ 0.00 $ 0.01 Weighted average number of common shares outstanding Basic 26,107,627 26,054,118 26,074,797 23,231,403 Diluted 26,107,627 26,186,263 26,174,593 23,351,128 The accompanying notes are an integral part of these interim consolidated financialstatements. 2 DIVERSIFIEDRESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTSOF COMPREHENSIVE INCOME (LOSS) Three Months Ended Nine Months Ended September 28 September 29 September 28 September 29 Net income (loss) $ ) $ 69,810 $ 85,252 $ 311,847 Other comprehensive income (loss) Unrealized changes in fair value of interest rate swaps, net of tax of $43,284, $77,315, $26,039 and $18,011, respectively 84,022 ) 50,841 34,962 Unrealized changes in fair value of invesments, net of tax of $2,232, $16,876, $6,969 and $8,423, respectively ) 32,750 13,526 ) Total other comprehensive income (loss) 79,689 ) 64,367 18,709 Comprehensive income (loss) $ ) $ ) $ 149,619 $ 330,556 The accompanying notes are an integral part of these interim consolidated financial statements. 3 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATEDSTATEMENTS OF STOCKHOLDERS' EQUITY Accumulated Retained Additional Other Earnings Total Common Stock Paid-in Comprehensive (Accumulated Stockholders' Shares Amount Capital Income (Loss) Deficit) Equity Balances - December 30, 2012 18,951,700 $ 1,888 $ 2,991,526 $ ) $ ) $ 1,503,904 Issuance of restricted shares 145,575 - Forfeitures of restricted shares ) - Sale of common stock from follow-on offering, net of fees and expenses 6,900,000 690 31,906,989 - - 31,907,679 Stock options exercised 104,638 2 74,997 - - 74,999 Employee stock purhcase plan 2,061 - 12,145 12,145 Share-based compensation - - 205,668 - - 205,668 Other comprehensive income - - - 18,709 - 18,709 Net income - 311,847 311,847 Balances - September 29, 2013 (unaudited) 26,055,575 $ 2,580 $ 35,191,325 $ ) $ ) $ 34,034,951 Balances - December 29, 2013 26,049,578 $ 2,580 $ 35,275,255 $ ) $ ) $ 33,961,563 Issuance of restricted shares 91,966 - Forfeitures of restricted shares ) - Share-based compensation - - 237,079 - - 237,079 Employee stock purchase plan 8,523 2 41,831 - - 41,833 Other comprehensive income - - - 64,367 - 64,367 Net income - 85,252 85,252 Balances - September 28, 2014 (unaudited) 26,147,999 $ 2,582 $ 35,554,165 $ ) $ ) $ 34,390,094 The accompanying notes are an integral part of these interim consolidated financial statements. 4 DIVERSIFIED RESTAURANTHOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTSOF CASH FLOWS (UNAUDITED) Nine Months Ended September 28 September 29 Cash flows from operating activities Net income $ 85,252 $ 311,847 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 7,641,090 5,539,874 Write off of loan fees - 76,408 Realized loss on sales of investments 33,406 - Loss on disposal of property and equipment 353,333 83,711 Share-based compensation 237,079 205,668 Deferred income taxes ) ) Changes in operating assets and liabilities that provided (used) cash Accounts receivable 1,017,606 ) Inventory ) ) Prepaid assets 125,563 ) Intangible assets ) ) Other long-term assets ) ) Accounts payable 1,292,321 759,930 Accrued liabilities ) ) Deferred rent ) 614,182 Net cash provided by operating activities 9,697,636 5,769,300 Cash flows from investing activities Purchases of investments ) ) Proceeds from sale of investments 11,106,241 5,278,048 Purchases of property and equipment ) ) Acquisition of business, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of long-term debt 16,448,332 55,862,559 Repayments of long-term debt ) ) Payment of loan fees ) - Proceeds from employee stock purchase plan 41,833 - Proceeds from sale of common stock, net of underwriter fees - 31,994,823 Net cash provided by financing activities 10,505,782 29,396,862 Net increase (decrease) in cash and cash equivalents ) 10,456,022 Cash and cash equivalents, beginning of period 9,562,473 2,700,328 Cash and cash equivalents, end of period $ 6,514,056 $ 13,156,350 The accompanying notes are an integral part of these interim consolidated financial statements. 5 DIVERSIFIED RESTAURANT HOLDINGS, INC. AND SUBSIDIARIES NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Diversified Restaurant Holdings, Inc. (“DRH”) is a fast-growing restaurant company operating two complementary concepts:Bagger Dave’s Burger Tavern ® (“Bagger Dave’s”) and Buffalo Wild Wings ® Grill & Bar (“BWW”).As the creator, developer, and operator of Bagger Dave’s and as one of the largest franchisees of BWW, we provide a unique guest experience in a casual and inviting environment.We were incorporated in 2006 and are headquartered in the Detroit metropolitan area.As of September 28, 2014, we had 61 locations in Florida, Illinois, Indiana, and Michigan. DRH and its wholly-owned subsidiaries (collectively, the “Company”), AMC Group, Inc. (“AMC”), AMC Wings, Inc. (“WINGS”), AMC Burgers, Inc. (“BURGERS”), and AMC Real Estate, Inc. (“REAL ESTATE”) own, operate, and manage Bagger Dave's and DRH-owned BWW restaurants located throughout Florida, Illinois, Indiana, and Michigan. DRH originated the Bagger Dave’s concept with our first restaurant opening in January 2008 in Berkley, Michigan.Currently, there are 22 Bagger Dave’s, 14 in Michigan and eight in Indiana. The Company expects to operate between 47 and 51 Bagger Dave’s locations by the end of 2017. DRH is also one of the largest BWW franchisees and currently operates 40 DRH-owned BWW restaurants (18 in Michigan, 14 in Florida, four in Illinois, and four in Indiana), including the nation’s largest BWW, based on square footage, in downtown Detroit, Michigan. We remain on track to fulfill our area development agreement (“ADA”) with Buffalo Wild Wings International, Inc. (“BWLD”)and expect to operate 52 DRH-owned BWW restaurants by the end of 2017, exclusive of potential additional BWW restaurant acquisitions. The following organizational chart outlines the current corporate structure of DRH.A brief textual description of the entities follows the organizational chart. DRH is incorporated in Nevada. AMC was formed on March 28, 2007 and serves as our operational and administrative center. AMC renders management, operational support, and advertising services to WINGS, BURGERS, REAL ESTATE and their subsidiaries. Services rendered by AMC include marketing, restaurant operations, restaurant management consultation, hiring and training of management and staff, and other management services reasonably required in the ordinary course of restaurant operations. BURGERS was formed on March 12, 2007 and serves as a holding company for our Bagger Dave’s restaurants.Bagger Dave’s Franchising Corporation, a subsidiary of BURGERS, was formed to act as the franchisor for the Bagger Dave’s concept and has rights to franchise in Illinois, Indiana, Kentucky, Michigan, Missouri, Ohio, and Wisconsin. We do not intend to pursue franchise development at this time. WINGS was formed on March 12, 2007 and serves as a holding company for our DRH-owned BWW restaurants.We are economically dependent on retaining our franchise rights with BWLD.The franchise agreements have specific initial term expiration dates ranging from March 2020 through June 2034, depending on the date each was executed and the duration of its initial term.The franchise agreements are renewable at the option of the franchisor and are generally renewable if the franchisee has complied with the franchise agreement.When factoring in any applicable renewals, the franchise agreements have specific expiration dates ranging from March 2035 through June 2049.We believe we are in compliance with the terms of these agreements. 6 REAL ESTATE was formed on March 18, 2013 and serves as the holding company for the real estate properties owned by DRH. REAL ESTATE’s portfolio currently includeseight properties,four of which are Bagger Dave’s restaurants andfour of which are DRH-owned BWW restaurants. The restaurants at these locations are all owned and operated by DRH. Basis of Presentation The consolidated financial statements as of September 28, 2014 and December 29, 2013, and for the three-month and nine-month periods ended September 28, 2014 and September 29, 2013, have been prepared by the Company pursuant to accounting principles generally accepted in the United States of America (“GAAP”) and the rulesand regulations of the Securities and Exchange Commission. The financial information as of September 28, 2014 and for the three-month and nine-month periods ended September 28, 2014 and September 29, 2013 is unaudited, but, in the opinion of management, reflects all adjustments and accruals necessary for a fair presentation of the financial position, results of operations, and cash flows for the interim periods. The consolidated financial information as of December 29, 2013 is derived from our audited consolidated financial statements and notes thereto for the fiscal year ended December 29, 2013, which is included in Item 8 in the Fiscal 2013 Annual Report on Form10-K, and should be read in conjunction with such consolidated financial statements. The results of operations for the three-month and nine-month periods ended September 28, 2014 are not necessarily indicative of the results of operations that may be achieved for the entire year ending December28, 2014. Reclassifications Certain reclassifications have been made to the consolidated financial statements to conform to the prior year's presentation. Segment Reporting The Company has two operating segments, Bagger Dave’s and BWW. The brands operate within the ultra-casual, full-service dining industry, providing similar products to similar customers. The brands also possess similar economic characteristics, resulting in similar long-term expected financial performance. Sales from external customers are derived principally from food and beverage sales. We do not rely on any major customers as a source of sales. We believe we meet the criteria for aggregating our operating segments into a single reporting segment. Concentration Risks Approximately 79.8% and 80.6% of the Company's revenues aregenerated from food and beverage sales of restaurants located in the Midwest region during the nine-month periods ended September 28, 2014 and September 29, 2013, respectively. Investments The Company’s investment securities are classified as available-for-sale. Investments classified as available-for-sale are available to be sold in the future in response to the Company’s liquidity needs, changes in market interest rates, tax strategies, and asset-liability management strategies, among other reasons. Available-for-sale securities are reported at fair value, with unrealized gains and losses, net of taxes, reported in the accumulated other comprehensive income (loss) component of stockholders’ equity, and accordingly, have no effect on net income. Realized gains or losses on sale of investments are determined on the basis of specific costs of the investments. Dividend income is recognized when declared and interest income is recognized when earned. Discount or premium on debt securities purchased at other than par value are amortized using the effective yield method. See Note 3 for details. Goodwill Goodwill is not amortized and represents the excess of cost over the fair value of identified net assets of businesses acquired. Goodwill is subject to an annual impairment analysis or more frequently if indicators of impairment exist. At September 28, 2014 and December 29, 2013, we had goodwill of $ 11.0 million and $8.6 million, respectively that was assigned to ourBWW operating segment. See Note 2 for additional information. The impairment analysis, if necessary, consists of a two-step process. The first step is to compare the fair value of the reporting unit to its carrying value, including goodwill. We estimate fair value using market information (market approach) and discounted cash flow projections (income approach). The income approach uses the reporting unit’s projection of estimated operating results and cash flows that is discounted using a weighted-average cost of capital that reflects market conditions. The projection uses management’s best estimates of projected revenue, costs and cash expenditures, including an estimate of new restaurant openings and related capital expenditures. Other significant estimates also include terminal growth rates and working capital requirements. We supplement our estimate of fair value under the income approach by using a market approach which estimates fair value by applying multiples to the reporting unit’s projected operating performance. The multiples are derived from comparable publicly traded companies with similar characteristics to the reporting unit. If the fair value of the reporting unit is less than its carrying value, the second step of the impairment analysis must be performed in order to determine the amount of impairment loss, if any. The second step compares the implied fair value of goodwill with the carrying amount of that goodwill. If the carrying amount of the goodwill exceeds its implied fair value, an impairment charge is recognized in an amount equal to that excess. As of December 29, 2013, based on our quantitative analysis, goodwill was considered recoverable. At September 28, 2014, there were no impairment indicators warranting an analysis. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 7 Interest Rate Swap Agreements The Company utilizes interest rate swap agreements with RBS Citizens, N.A. (“RBS”) to fix interest rates on a portion of the Company’s portfolio of variable rate debt, which reduces exposure to interest rate fluctuations.The Company does not use any other types of derivative financial instruments to hedge such exposures, nor does it use derivatives for speculative purposes. The Company’s interest rate swap agreements qualify for hedge accounting. As such, the Company records the change in the fair value of its swap agreements as a component of accumulated other comprehensive income (loss), net of tax. The Company records the fair value of its interest swaps on the Consolidated Balance Sheet in other long-term assets or other long-term liabilities depending on the fair value of the swaps. See Note 7 and Note 14 for additional information on the interest rate swap agreements. Recent Accounting Pronouncements In May 2014, theFinancial Accounting Standards Board ("FASB")issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"), which supersedes nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein. We are currently evaluating the impact of our pending adoption of ASU 2014-09, although based on the nature of our business we do not expect the standard will have a significant impact on our consolidated financial statements. 2.SIGNIFICANT BUSINESS TRANSACTIONS On April 23, 2013, the Company completed an underwritten, follow-on equity offering of 6.9 million shares of common stock at a price of $5.00 per share to the public. After deducting underwriting discounts, commissions, and other offering expenses the net proceeds to DRH were $31.9 million. The Company invested a portion of the proceeds from the follow-on offering in highly liquid short-term investments with maturities of less than one year. At September 28, 2014, the Company held available-for-sale securities with an estimatedfair value of $4.9 million. See Note 3 for additional information. On June 30, 2014, the Company completed the acquisition of substantially all of the assets of Screamin’ Hot Florida, LLC and Screamin’ Hot Trinity, LLC, each a Florida limited liability company. The assets consist of threeBWW restaurants in Clearwater, Port Richey and Oldsmar, Florida (the “Restaurants”). The purchase price was $3.2 million in cash, subject to working capital adjustment, and one-half of the transfer fees imposed by BWLD under its franchise agreements for these Restaurants. After the acquisition, the Company will own the entire Tampa, FL BWW market, giving DRH control of the local Advertising Co-Op. This ownership provides DRH aunique opportunity to gain local market scale, in addition to providing greater geographic diversity to the Company’s restaurant portfolio. The following table summarizes the estimated fair values of net assets acquired and liabilities assumed: Working capital $ Property and equipment Franchise fees Goodwill Net Cash paid for acquisition $ The excess of the purchase price over the aggregate fair value of assets acquired is allocated to goodwill . Goodwill will be deductible for tax purposes.The results of operations of these locations are included in our Consolidated Statements of Operations from the date of acquisition. 8 3.INVESTMENTS Investments consist of available-for-sale securities that are carried at fair value. Available-for-sale securities are classified as current assets based upon our intent and ability to use any and all of the securities as necessary to satisfy the operational requirements of our business. Based on the call date of the investments, all securities have maturities of one year or less. Unrealized losses are charged against net earnings when a decline in fair value is determined to be other than temporary. The amortizedcost, gross unrealized holding gains, gross unrealized holding loss, and fair value of available-for-sale securities by type are as follows: September 28, 2014 Amortized Cost Unrealized Gains Unrealized Loss Estimated Fair Value Debt securities: Obligations of states/municipals - ) Corporate securities - ) Total debt securities $ $ - $ ) $ December 29, 2013 Amortized Cost Unrealized Gains Unrealized Loss Estimated Fair Value Debt securities: U.S. government and agencies $ $ $ ) $ Corporate securities - ) Total debt securities $ $ $ ) $ As of September 28, 2014 and December 29, 2013, $4.9 million and $7.0 million of investments were in a loss position with a cumulative unrealized loss of $23,711 and $44,442, respectively. The Company may incur future impairment charges if decline in market values continue and/or worsen and the impairments are no longer considered temporary. All investments with unrealized losses have been in such position for less than 12 months. Gross unrealized gains and losses on available-for-sale securities, recorded in accumulated other comprehensive income (loss), as of September 28, 2014 and December 29, 2013, were as follows: September 28 December 29 Unrealized gains $ - $ Unrealized loss ) ) Net unrealized loss ) ) Deferred federal income tax benefit Net unrealized loss on investments, net of deferred income tax $ ) $ ) 4.PROPERTY AND EQUIPMENT Property and equipment are comprised of the following assets: September 28 December 29 Land $ $ Building Equipment Furniture and fixtures Leasehold improvements Restaurant construction in progress Total Less accumulated depreciation ) ) Property and equipment, net $ $ 9 5.INTANGIBLE ASSETS Intangible assets are comprised of the following: September 28 December 29 Amortized intangibles: Franchise fees $ $ Trademark Non-compete agreement Favorable lease Loan fees Total Less accumulated amortization ) ) Amortized intangibles, net Unamortized intangibles: Liquor licenses Total intangibles, net $ $ Amortization expense for the three-month periods ended September 28, 2014 and September 29, 2013, was $15,935 and $13,989, respectively. Amortization expense for the nine-month periods ended September 28, 2014 and September 29, 2013, was $45,144 and $41,437, respectively. Amortization of favorable leases and loan fees are reflected as part of occupancy and interest expense, respectively. Based on the current intangible assets and their estimated useful lives, future intangible-related expense for the next five years is projected as follows: Year Amount Remainder of 2014 $ 2019 and thereafter Total $ The aggregate weighted-average amortization period for intangible assets is 8.2 years . 6.RELATED PARTY TRANSACTIONS Fees for monthly accounting and financial statement services are paid to an entity owned by a member of the DRH Board of Directors and a stockholder of the Company. Fees paid during the three-month periods ended September 28, 2014 and September 29, 2013, were $131,050, and $101,440, respectively . Fees paid during thenine-month periods ended September 28, 2014 and September 29, 2013, were $378,988 and $295,642, respectively. See Note 10 for related party operating lease transactions. 10 7.LONG-TERM DEBT Long-term debt consists of the following obligations: September 28 December 29 Note payable - $46.0 million term loan; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Scheduled monthly principal payments are approximately $547,619 plus accrued interest through maturity in April 2018. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.25% to 3.15%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. The rate at September 28, 2014 was approximately 2.7%. $ Note payable - $15.0 million development line of credit; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Scheduled monthly principal payments are $178,571 plus accrued interest through maturity in April 2018. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.25% to 3.15%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. The rate at September 28, 2014 was approximately 2.7%. Note payable - $20.0 million development line of credit II; payable to RBS with a senior lien on all the Company’s personal property and fixtures. Interest is charged based on one-month LIBOR plus an applicable margin, which ranges from 2.25% to 3.15%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. The rate at September 28, 2014 was approximately 2.7%. Once fully drawn, payments will be due monthly; the note matures in April 2018. - Note payable to a bank secured by a senior mortgage on the Brandon Property. Scheduled monthly principal and interest payments are approximately $8,000 through maturity in June 2030, at which point a balloon payment of $413,550 is due. Interest is charged based on a fixed rate of 6.7%, per annum, through June 2017, at which point the rate will adjust to the U.S. Treasury Securities Rate plus 4.0% (and every seven years thereafter). Note payable to a bank secured by a junior mortgage on the Brandon Property. The note matures in 2030 and requires monthly principal and interest installments of approximately $6,300 until maturity. Interest is charged at a rate of 3.6% per annum. Total long-term debt Less current portion ) ) Long-term debt, net of current portion $ $ On April 15, 2013, the Company entered into a $63.0 million senior secured credit facility with RBS (the “April 2013 Senior Secured Credit Facility”). The April 2013 Senior Secured Credit Facility consists of a $46.0 million term loan (the “April 2013 Term Loan”), a $15.0 million development line of credit (the “April 2013 DLOC”), and a $2.0 million revolving line of credit (the “April 2013 RLOC”). The April 2013 Term Loan is for a period of five years. Payments of principal are based upon an 84-month straight-line amortization schedule, with monthly principal payments of $547,619 plus accrued interest through maturity on April 15, 2018, at which time the entire unpaid principal and interest is due. The April 2013 DLOC converted to a term loan on March 11, 2014, with monthly principal payments of $178,571 plus accrued interest beginning May 2014 through maturity on April 15, 2018, at which time the entire unpaid principal and interest is due. The April 2013 RLOC is for a term of two years. As of September 28, 2014 no amounts were outstanding under the April 2013 RLOC. Amounts borrowed under the April 2013 Senior Secured Credit Facility bear interest at a rate of one-monthLIBOR plus an applicable margin. On March 20, 2014, the Company amended the April 2013 Senior Secured Credit Facility to include a $20.0 million development line of credit II (the “March 2”). The March 2is for a term of two years and is convertible upon maturity into a term note. The amendment alsoprovided a 25 basis point reduction to the April 2013 Senior Secured Credit Facility’s applicable margin rate, which reduced the range from 2.5%/3.4% to 2.25%/3.15%, which commenced April 2014. 11 Based on the long-term debt terms that existed at September 28, 2014, the scheduled principal maturities for the next five years and thereafter are summarized as follows: Year Amount Remainder of 2014 $ 2019 and thereafter Total $ For the three-month periods ended September 28, 2014 and September 29, 2013,interest expense was $483,057 and$320,798, respectively. For both the nine-month periods endedSeptember 28, 2014 and September 29, 2013,interest expense was $1.4 million. The current debt agreement contains various customary financial covenants generally based on the performance of the specific borrowing entity and other related entities. The more significant covenants consist of a minimum debt service coverage ratio and a maximum lease adjusted leverage ratio, both of which we are in compliance with as of September 28, 2014. At September 28, 2014, the Company has four interest rate swap agreements to fix a portion of the interest rates on its variable rate debt. The swap agreements all qualify for hedge accounting. The swap agreements have a combined notional amount of $40.2 million at September 28, 2014. Under the swap agreements, the Company receives interest at the one-month LIBOR and pays a fixed rate. The April 2012 swap has a rate of 1.4% (notional amount of $10.5 million) and expires April 2019, the October 2012 swap has a rate of 0.9% (notional amount of $4.3 million) and expires October 2017, the December 2013 swap has a rate of 1.4% (notional amount of $12.5 million) and expires April 2018, and the April 2015 forward swap has a rate of 1.54% (notional amount of $12.9 million) and expires April 2018. The fair value of these swap agreements was a liability of$250,528 and $327,561 at September 28, 2014 and December 29, 2013, respectively. Since these swap agreements qualify for hedge accounting, the changes in fair value are recorded in other comprehensive income (loss), net of tax. See Note 1 and Note 14 for additional information pertaining to interest rate swaps. 8. STOCK-BASED COMPENSATION The Company established a Stock Incentive Plan in 2011 (“Stock Incentive Plan”) to attract and retain directors, consultants, and team members and to align their interests with the interests of the Company’s shareholders through the opportunity for increased stock ownership. The plan permits the grant and award of 750,000 shares of common stock by way of stock options and/or restricted stock. Stock options must be awarded at exercise prices at least equal to or greater than 100.0% of the fair market value of the shares on the date of grant. The options will expire no later than 10 years from the date of grant, with vesting terms to be defined at grant date, ranging from a vesting schedule based on performance to a vesting schedule that extends over a period of time as selected by the Compensation Committee of the Board of Directors (the “Committee”) or another committee as determined by the Board of Directors. The Committee also determines the grant, issuance, retention, and vesting timing and conditions of awards of restricted stock. The Committee may place limitations, such as continued employment, passage of time, and/or performance measures, on restricted stock. Awards of restricted stock may not provide for vesting or settlement in full of restricted stock over a period of less than one year from the date the award is made. During the nine months ended September 28, 2014 and September 29, 2013, restricted shares were granted to certain team members at a weight-average fair value of $4.82 and $5.85 .Restricted shares are granted with a per share purchaseprice at 100.0% of the fair market value on the date of grant. Based on the Stock Award Agreement, shares vest ratably over a three year period or upon the three year anniversary of the granted shares, the vesting terms are determined by the Committee. Unrecognized stock-based compensation expense of $700,648 at September 28, 2014 will be recognized over the remaining weighted-average vesting period of2.1 years. The total fair value of shares vested during the nine months ended September 28, 2014 and September 29, 2013 was $193,996 and $169,593, respectively. Under the Stock Incentive Plan, there are 543,434 shares available for future awards at September 28, 2014. The Company also reserved 250,000 shares of common stock for issuance under the Employee Stock Purchase Plan (“ESPP”). The ESPP is available to team members subject to employment eligibility requirements. Participants may purchase common stock at 85.0% of the lesser of the start or end price for the offering period. The plan has four offering periods, each start/end dates coincide with the fiscal quarter and are awarded on the last day of the offering period. During the nine months ended September 28, 2014 and September 29 2013, we issued8,523 and2,061 shares, respectively. Under the ESPP, there are 236,704 shares available for future awards at September 28, 2014. 12 The following table presents the restricted shares transactionsduring the nine months endedSeptember 28, 2014: Number of Restricted Stock Shares Unvested, December 29, 2013 Granted Vested ) Expired/Forfeited ) Unvested, September 28, 2014 The following table presents the restricted shares transactionsduring the nine months endedSeptember 29, 2013: Number of Restricted Stock Shares Unvested, December 30, 2012 Granted Vested ) Expired/Forfeited ) Unvested, September 29, 2013 On July 30, 2007, DRH granted options for the purchase of 150,000 shares of common stock to the directors of the Company at an exercise price of $2.50 per share. These options vested ratably over a three-year period and were set to expire six years from issuance, July 30, 2013. All 150,000 options were fully vested as of July 30, 2013 and were exercised either through cash or cashless exercise at a price of $2.50 per share. The intrinsic value of options exercised in 2013 was $679,680. On July 30, 2010, DRH granted options for the purchase of 210,000 shares of common stock to the directors of theCompany.These options are fully vested and expire six years from issuance, July 30, 2016.Once vested, the options can be exercised at a price of $2.50 per share. At September 28, 2014, 210,000 shares of authorized common stock are reserved for issuance to provide for the exercise of these options. The intrinsic value of outstanding options is $476,700 and $852,600 as of September 28, 2014 and September 29, 2013, respectively. Stock-based compensationof $84,072 and $70,563 was recognized, during the three-month periods ended September 28, 2014 and September 29, 2013, respectively, and $237,079 ,and $205,668 for the nine-month periods ended September 28, 2014 and September 29, 2013, respectively, as compensation cost in the Consolidated Statements of Operations and as additional paid-in capital on the Consolidated Statement of Stockholders' Equity to reflect the fair value of shares vested. The Company has authorized 10,000,000 shares of preferred stock at a par value of $0.0001.No preferred shares are issued or outstanding as of September 28, 2014.Any preferences, rights, voting powers, restrictions, dividend limitations, qualifications, and terms and conditions of redemption shall be set forth and adopted by a Board of Directors' resolution prior to issuance of any series of preferred stock. 13 9.INCOME TAXES The (benefit) provision for income taxes consists of the following components for the three-month and nine-month periods ended September 28, 2014 and September 29, 2013, respectively: Three Months Ended Nine Months Ended September 28 September 29 September 28 September 29 Federal: Current $ - $ - $ - $ - Deferred ) ) ) State: Current ) Deferred ) Income tax provision (benefit) $ ) $ ) $ ) $ The (benefit) provision for income taxes is different from that which would be obtained by applying the statutory federal income tax rate to income before income taxes before income taxes.The items causing this difference are as follows: September 28 September 29 Income tax provision at federal statutory rate $ ) $ State income tax provision Permanent differences Tax credits ) ) Income tax provision (benefit) $ ) $ Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The Company expects the deferred tax assets to be fully realizable within the next several years. Significant components of the Company's deferred income tax assets and liabilities are summarized as follows: September 28 December 29 Deferred tax assets: Net operating loss carry forwards $ $ Deferred rent expense Start-up costs Tax credit carry forwards Interest rate swaps Investments Stock-based compensation Other Total deferred tax assets Deferred tax liabilities: Tax depreciation in excess of book Other Total deferred tax liabilities Net deferred income tax asset $ $ If deemed necessary by management, the Company establishes valuation allowances in accordance with the provisions of Accounting Standards Codification (“ASC”) 740, Income Taxes ("ASC 740") issued byFASB . Management continually reviews the likelihood thatdeferred tax assets will be realized and the Company recognizes these benefits only as reassessment indicates that it is more likely than not that such tax benefits will be realized. The Company expects to use net operating loss and general business tax credit carryforwards before their 20-year expiration. As of September 28, 2014, the Company has available federal net operating loss carryforwards of approximately $2.1 million. Of that amount, approximately $600,000relates to stock-based compensation tax deductions in excess of book compensation expense that will be credited to additional paid in capital in future periods when such deductions reduce taxes payable as determined based on a "with-and-without" approach. Net operating losses relating to such benefits are not included in the table above. General business tax credits of $2.6 million will expire between 2028 and 2035. The Company applies the provisions of ASC 740 regarding the accounting for uncertainty in income taxes.There are no amounts recorded on the Company's consolidated financial statements for uncertain positions.The Company classifies all interest and penalties as income tax expense.There are no accrued interest amounts or penalties related to uncertain tax positions as of September 28, 2014. 14 The Company files income tax returns in the United States federal jurisdiction and various state jurisdictions. 10.OPERATING LEASES (INCLUDING RELATED PARTY) Lease terms range from five to 20 years, generally include renewal options, and frequently require us to pay a proportionate share of real estate taxes, insurance, common area maintenance, and other operating costs. Some restaurant leases provide for contingent rental payments based on sales thresholds. Total rent expense was $1.4 million and $1.2 million for the three-month periods ended September 28, 2014 and September 29, 2013, respectively (of which $34,299 and $18,820, respectively, were paid to a related party).Total rent expense was $3.8 million and $3.7 million for the nine-month periods ended September 28, 2014 and September 29, 2013, respectively (of which $103,961 and $56,394, respectively, were paid to a related party). On October 30, 2014, Detroit Burgers, Inc., one of our wholly-owned subsidiaries, acquired 100% of the membership interests of DMM Group, LLC from a trust controlled by the spouse of our President, CEO and Chairman, T. Michael Ansley for $250,000. DMM Group’s sole asset is the land and improvements used for our Detroit Bagger Dave’s restaurant. Scheduled future minimum lease payments for each of the five years and thereafter for non-cancelable operating leases with initial or remaining lease terms in excess of one year at September 28, 2014 are summarized as follows: Year Amount Remainder of 2014 $ 2019 and thereafter Total $ Scheduled future minimum lease payments for each of the five years and thereafter for non-cancelable operating leases for restaurants under development with initial or remaining lease terms in excess of one year at September 28, 2014 are summarized as follows: Year Amount Remainder of 2014 $ 2019 andthereafter Total $ 11.COMMITMENTS AND CONTINGENCIES The Company’s ADA requires DRH to open 32 restaurants by March 1, 2017.Failure to develop restaurants in accordance with the schedule detailed in the agreement could lead to potential penalties of up to $50,000 for each undeveloped restaurant, payment of the initial franchise fees for each undeveloped restaurant, and loss of rights to development territory. As of September 28, 2014, we have opened 22 of the 32 restaurants required by the ADA. With the remaining 10 restaurants, along with two additional franchise agreements, we expect the Company will operate 52 BWW restaurants by 2017, exclusive of potential additional BWW restaurant acquisitions. The Company is required to pay BWLD royalties (5.0% of net sales) and advertising fund contributions (3.0% of net sales globally and 0.5% of net sales for certain cities) for the term of the individual franchise agreements.The Company incurred royalty fees of $1.4 million and $1.2 million for the three-month periods ended September 28, 2014 and September 29, 2013 and $3.9 million and $3.5 million for nine-month periods ended September 28, 2014 and September 29, 2013, respectively .Advertising fund contribution expenses were $813,579 and $690,096 for the three-month periods ended September 28, 2014 and September 29, 2013 and $2.3 million and $2.1 million for nine-month periods ended September 28, 2014 and September 29, 2013, respectively. 15 The Company is required by its various BWLD franchise agreements to modernize the restaurants during the term of the agreements.The individual agreements generally require improvements between the fifth and tenth year to meet the most current design model that BWLD has approved.The modernization costs for a restaurant can range from approximately $50,000 to approximately $700,000 depending onan individual restaurant's needs. The Company is subject to ordinary and routine legal proceedings, as well as demands, claims and threatened litigation, which arise in the ordinary course of its business.The ultimate outcome of any litigation is uncertain.While unfavorable outcomes could have adverse effects on the Company's business, results of operations, and financial condition,management believes that the Company is adequately insured and does not believe an unfavorable outcome of any pending or threatened proceedings is probable or reasonably possible. Therefore, no separate reserve or disclosure has been established for these types of legal proceedings. 12. EARNINGS PER COMMON SHARE The following is a reconciliation of basic and fully diluted earnings per common share for the three-month and nine-month periods ended September 28, 2014 and September 29, 2013: Three months ended September 28 September 29 Income (loss)available to common stockholders $ ) $ Weighted-average shares outstanding Effect of dilutive securities - Weighted-average shares outstanding - assuming dilution Earnings (loss) per common share $ ) $ Earnings (loss) per common share - assuming dilution $ ) $ Nine months ended September 28 September 29 Income available to common stockholders $ $ Weighted-average shares outstanding Effect of dilutive securities Weighted-average shares outstanding - assuming dilution Earnings per common share $ $ Earnings per common share - assuming dilution $ $ 13.SUPPLEMENTAL CASH FLOWS INFORMATION Other Cash Flows Information Cash paid for interest was $438,679 and $319,689 during the three-month periods ended September 28, 2014 and September 29, 2013, andwas$1.3 million and $1.4 million for the nine-month periods ended September 28, 2014 and September 29, 2013, respectively. Cash paid for income taxes was $22,000 during the three-month periods ended September 28, 2014 and September 29, 2013, respectively, and $22,000 and $65,500 for the nine-month periods ended September 28, 2014 and September 29, 2013, respectively. 16 Supplemental Schedule of Non-Cash Operating, Investing, and Financing Activities Noncash investing activities for property and equipment not yet paidduring both the nine months endedSeptember 28, 2014 and September 29, 2013, was $1.4 million. 14.FAIR VALUE OF FINANCIAL INSTRUMENTS The guidance for fair value measurements, FASB ASC 820, Fair Value Measurements and Disclosures , establishes the authoritative definition of fair value, sets out a framework for measuring fair value, and outlines the required disclosures regarding fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. We use a three-tier fair value hierarchy based upon observable and non-observable inputs as follows: ● Level 1 Quoted market prices in active markets for identical assets and liabilities; ● Level 2 Inputs, other than level 1 inputs, either directly or indirectly observable; and ● Level 3 Unobservable inputs developed using internal estimates and assumptions (there is little or no market data) which reflect those that market participants would use. As of September 28, 2014 and December 29, 2013, respectively, our financial instruments consisted of cash and cash equivalents, accounts receivable, available-for-sale investments, accounts payable, and debt. The fair value of cash and cash equivalents, accounts receivable,andaccounts payable approximate carrying value, due to their short-term nature. The fair value of our interest rate swaps is determined based on valuation models, which utilize quoted interest rate curves to calculate the forward value and then discount the forward values to the present period. The Company measures the fair value using broker quotes which are generally based on market observable inputs including yield curves and the value associated with counterparty credit risk. Our interest rate swaps are classified as a Level 2 measurement as these securities are not actively traded in the market, but are observable based on transactions associated with bank loans with similar terms and maturities. See Note 1 and Note 7 for additional information pertaining to interest rates swaps. The estimated fair values of the Company’s investment portfolio are based on prices provided by a third party pricing service and a third party investment manager. The prices provided by these services are based on quoted market prices, when available, non-binding broker quotes, or matrix pricing. The third party pricing service and the third party investment manager provide a single price or quote per security and the Company has not historically adjusted security prices. The Company obtains an understanding of the methods, models and inputs used by the third party pricing service and the third party investment manager, and has controls in place to validate that amounts provided represent fair values. Our investments are classified as a Level 2 measurement as these securities are not actively traded in the market, but are observable based on the quoted prices provided by our Portfolio managers. As of September 28, 2014 and December 29, 2013, our total debt was approximately $56.9 million and $46.3 million, respectively, which approximated fair value. The Company estimates the fair value of its fixed-rate debt using discounted cash flow analysis based on the Company’s incremental borrowing rate (Level 2). There were no transfers between levels of the fair value hierarchy during the three andnine months ended September 28, 2014 and the fiscal year ended December 29, 2013. 17 The following table presents the fair values for those assets and liabilities measured on a recurring basis as of September 28, 2014: FAIR VALUE MEASUREMENTS Description Level 1 Level 2 Level 3 Asset/(Liability) Total Interest rate swaps $ - $ ) $ - $ ) Debt securities Obligations of states/municipals - - Corporate securities - - Total debt securities - - Total debt securities and derivatives $ - $ $ - $ The following table presents the fair values for those assets and liabilities measured on a recurring basis as of December 29, 2013: FAIR VALUE MEASUREMENTS Description Level 1 Level 2 Level 3 Asset/(Liability) Total Interest rate swaps $ - $ ) $ - $ ) Debt securities U.S. government and agencies - - Corporate securities - - Total debt securities - - Total debt securities and swaps $ - $ $ - $ 15. ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The following table summarizes each component of Accumulated Other Comprehensive Income ( loss): September 28 December 29 Fair value of interest rate swaps (net of tax of $85,179 and $111,218) $ ) $ ) Fair value of investments (net of tax of $8,061 and $15,030) ) ) Total Accumulated other comprehensive loss ending balance $ ) $ ) 16.SUBSEQUENT EVENTS On October 31, 2014 and November 5, 2014, the Company closed on its previously announced sale and leaseback transaction with Spirit Master Funding IX (“Purchaser”), with regard to seven of the 12 properties that are subject to the agreement. The aggregate sales price for the properties closed to date was $13.1 million.The Company plans to use $5.0 million of the proceeds to pay down debt, including $1.9 million to retire mortgages on its Brandon Buffalo Wild Wings property and $3.1 million to pay down its DLOC. The Company intends to use the remaining proceeds from the transaction to fund growth capital. Closing on the remaining properties, all of which remain under construction, is anticipated to occur upon completion of the construction, subject to customary diligence by Purchaser and satisfaction of other conditions precedent to closing. For additional information, refer the 8-K filed on November 5, 2014. 18 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussionand analysis of our financial condition and results of operations should be read in conjunction with our consolidated interim financial statements and related notes included in Item1 of Part1 of this Quarterly Report and the audited consolidated financial statements and related notes and Management’s Discussion and Analysis of Financial Condition and Results from Operations contained in our Form 10-K, for the fiscal year ended December 29, 2013. Information included in this discussion and analysis includes commentary on company-owned restaurant, restaurant sales, and same store sales. Management believes such sales information is an important measure of our performance, and is useful in assessing consumer acceptance of the Bagger Dave’s Tavern® (“Bagger Dave’s”) and Buffalo Wild Wings® Grill & Bar (“BWW”) concept and the overall health of the concepts. However, same store sales information does not represent sales in accordance with accounting principles generally accepted in the United States of America (“GAAP”), should not be considered in isolation or as a substitute for other measures of performance prepared in accordance with GAAP and may not be comparable to financial information as defined or used by other companies. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this “Quarterly Report on Form10-Q” may contain information that includes or is based upon certain “forward-looking statements” relating to our business. These forward-looking statements represent management’s current judgment and assumptions, and can be identified by the fact that they do not relate strictly to historical or current facts. Forward-looking statements are frequently accompanied by the use of such words as “anticipates,” “plans,” “believes,” “expects,” “projects,” “intends,” and similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors, including, while it is not possible to predict or identify all such risks, uncertainties, and other factors, those relating to our ability to secure the additional financing adequate to execute our business plan; our ability to locate and start up new restaurants; acceptance of our restaurant concepts in new market places; and the cost of food and other raw materials.Any one of these or other risks, uncertainties, other factors, or any inaccurate assumptions may cause actual results to be materially different from those described herein or elsewhere by us. We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date they were made. Certain of these risks, uncertainties, and other factors may be described in greater detail in our filings from time to time with the Securities and Exchange Commission (“SEC”), which we strongly urge you to read and consider. Subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth above and elsewhere in our reports filed with the SEC. We expressly disclaim any intent or obligation to update any forward-looking statements. OVERVIEW Diversified Restaurant Holdings, Inc. (“DRH”) is a fast-growing restaurant company operating two complementary concepts:Bagger Dave’s Burger Tavern ® (“Bagger Dave’s”) and Buffalo Wild Wings ® Grill & Bar (“BWW”).As the creator, developer, and operator of Bagger Dave’s and as one of the largest franchisees of BWW, we provide a unique guest experience in a casual and inviting environment.We were incorporated in 2006 and are headquartered in the Detroit metropolitan area.As of September 28, 2014, we had 61 locations in Florida, Illinois, Indiana, and Michigan. DRH and its wholly-owned subsidiaries (collectively, the “Company”), AMC Group, Inc. (“AMC”), AMC Wings, Inc. (“WINGS”), AMC Burgers, Inc. (“BURGERS”), and AMC Real Estate, Inc. (“REAL ESTATE”) own, operate, and manage Bagger Dave's and DRH-owned BWW restaurants located throughout Florida, Illinois, Indiana, and Michigan. DRH originated the Bagger Dave’s concept with our first restaurant opening in January 2008 in Berkley, Michigan.Currently, there are 22 Bagger Dave’s, 14 in Michigan and eight in Indiana. The Company expects to operate between 47 and 51 Bagger Dave’s locations by the end of 2017. DRH is also one of the largest BWW franchisees and currently operates 40 DRH-owned BWW restaurants (18 in Michigan, 14 in Florida, four in Illinois, and four in Indiana), including the nation’s largest BWW, based on square footage, in downtown Detroit, Michigan. We remain on track to fulfill our area development agreement (“ADA”) with Buffalo Wild Wings International, Inc. (“BWLD”)and expect to operate 52 DRH-owned BWW restaurants by the end of 2017, exclusive of potential additional BWW restaurant acquisitions. 19 RESTAURANT OPENINGS The following table outlines the restaurant unit information for each fiscal year from 2010 through 2014. From our inception in 2006, we managed, but did not own, nine BWW restaurants, which we acquired in February 2010. (estimate) Summary of restaurants open at the beginning of year DRH-owned BWW 36 33 22 19 7 Bagger Dave’s 18 11 6 3 2 BWW Acquisitions / affiliate restaurants under common control - 9 Total 54 44 28 22 18 Openings: DRH-owned BWW 3 3 3 3 3 Bagger Dave’s 6 7 5 3 1 BWW Acquisitions 3 - 8 - - Closures - Total restaurants 66 54 44 28 22 RESULTS OF OPERATIONS For the three-month period ended September 28, 2014 ("Third Quarter 2014") and nine-month period ended September 28, 2014 (“Year to Date 2014”), revenue was generated from the operations of 40 BWW restaurants and 21 Bagger Dave’s restaurants. Of these restaurants, the Company opened one BWW restaurant in July 2014 and acquired three BWW restaurants on June 30, 2014. Additionally, the Company has opened three Bagger Dave’s during Year to Date 2014; one in May 2014, June 2014, andSeptember 2014. For the three-month period ended September 29, 2013 ("Third Quarter 2013") and the nine-month period ended September 29, 2013 (“Year to Date 2013”), revenue was generated from the operations of 35 BWW restaurants and 14 Bagger Dave’srestaurants (three Bagger Dave’s restaurants opened during Year to Date 2013; one in May 2013, July 2013, and September 2013). Quarterly and annual operating results may fluctuate significantly as a result of a variety of factors, including the timing and number of new restaurant openings and related expenses, increases or decreases in same store sales, changes in commodity prices, general economic conditions, and seasonal fluctuations. As a result, our quarterly results of operations are not necessarily indicative of the results that may be achieved for any future period. Same store sales is defined as a restaurant to be comparable in the first full quarter following the 18th month of operations. Changes in comparable restaurant sales reflect changes in sales for the comparable group of restaurants over a specified period of time. Our comparable restaurant base consisted of 46 and 35 restaurants at September28, 2014 and September 29, 2013 , respectively Results of Operations for the Three Months Ended September 28, 2014 and September 29, 2013 Three Months Ended September 28 September 29 Total revenue % % Operating expenses Restaurant operating costs: Food, beverage, and packaging costs % % Compensation costs % % Occupancy costs % % Other operating costs % % General and administrative expenses % % Pre-opening costs % % Depreciation and amortization % % Loss on disposal of property and equipment % % Total operating expenses % % Operating profit % % 20 Revenue for Third Quarter 2014 was $32.8 million, an increase of $6.4 million, or 24.3%, over the $26.4 million of revenue generated during Third Quarter 2013. The increase was attributable to increased same store sales, acquisition of three BWW locations, and the opening of 10 DRH-owned restaurants (eight Bagger Dave’s and two BWW restaurants). $1.3 millionwas attributable to the 5.0% same store salesincreasefor 35 BWW and 11 Bagger Dave’s restaurants. $1.6 millionwas attributable to the acquisition of three BWW restaurants on June 30, 2014. The remaining $3.5 millionis a result of restaurants opening within the last 18-months, including 10 Bagger Dave’s and five BWW restaurants. Breaking down our same store sales increase of 5.0% into components, 3.5% was attributable to price increase from winter and fall menu rollouts and 1.5% was attributable to increase traffic in our comparable locations. Food, beverage, and packaging costs increased by $1.7 million, or 21.9%, to $9.5 million in Third Quarter 2014 from $7.8 million in Third Quarter 2013.The increase was primarily due to an increased number of restaurants operating in 2014, including an acquisition of three BWW restaurants. Food,beverage, and packagingcosts as a percentage ofrevenue decreased to 28.8% in Third Quarter 2014 from 29.4% in Third Quarter 2013 primarily due to lower chicken wing prices. Average cost per pound for bone-in chicken wings was $1.50 in Third Quarter 2014 compared to $1.71 in Third Quarter 2013. Compensation costs increased by $1.4 million, or 20.5%, to $8.4 million in Third Quarter 2014 from $7.0 million in Third Quarter 2013.The increase was primarily due to an increased number of restaurants operating in 2014, including an acquisition of three BWW restaurants.Compensation costsas a percentage of sales decreased to 25 .6% in Third Quarter 2014 from 26.4% in Third Quarter 2013. Occupancy costsincreased by $0.3 million, or 17.1%, to $1.9 million in Third Quarter 2014 from $1.6 million in Third Quarter 2013.This increase is primarily due to the increased number of restaurants operating in 2014, including an acquisition of three BWW restaurants. Occupancy as a percentage of sales decreased to 5.7% in Third Quarter 2014 from 6.1% in Third Quarter 2013 due to the increased real estate purchases occurring in late fiscal 2013 and throughout fiscal 2014 . Other operating costs increased by $1.8 million, or 32.8%, to $7.2 million in Third Quarter 2014 from $5.4 million in Third Quarter 2013.The increase was primarily due to an increased number of restaurants operating in 2014. Other operating costs as a percentage of sales increased to 22.0% in Third Quarter 2014 from 20.6% in Third Quarter 2013 primarily due to additional repair and maintenance costs . General and administrative expenses increased by $0.5 million, or 36.9%, to $2.1 millionin Third Quarter 2014 from $1.6 million in Third Quarter 2013. This increase was primarily due to the timing of our marketing expenses versus the prior year. General and administrative expenses as a percentage of sales increased to 6.5% in Third Quarter 2014 from 5.9% in Third Quarter 2013. Pre-opening costs were relatively flat at $0.6 million in Third Quarter 2014 and Third Quarter 2013. Pre-opening costs depend on the timing of restaurants under construction. The Company opened two new restaurants in Third Quarter 2014 compared to two openings and one relocation in Third Quarter 2013.Pre-opening costs as a percentage of sales was 1.9% in Third Quarter 2014 and 2.4% in Third Quarter 2013. Depreciation and amortizationincreased by $0.8 million, or 38.4%, to $2.9 million in Third Quarter 2014 from $2.1 in Third Quarter 2013. This increase was primarily due to an increased number of restaurants operating in 2014. Depreciation and amortizationas a percentage of sales increased to 8.7% in Third Quarter 2014 from 7.9% in Third Quarter 2013 primarily due to the increased investment in ground-up development of our restaurant buildings . Loss on disposal of property and equipment increased by $10,043, or 43.7%, to $33,013 in Third Quarter 2014 from $22,970in Third Quarter 2013.Loss on disposal of property and equipment as a percentage of sales remained at 0.1% in Third Quarter 2014. Results of Operations for the Nine Months Ended September 28, 2014 and September 29, 2013 Nine Months Ended September 28 September 29 Total revenue % % Operating expenses Restaurant operating costs: Food, beverage, and packaging costs % % Compensation costs % % Occupancy costs % % Other operating costs % % General and administrative expenses % % Pre-opening costs % % Depreciation and amortization % % Loss on disposal of property and equipment % % Total operating expenses % % Operating profit % % 21 Revenue for Year to Date 2014 was $93.3 million, an increase of $12.9 million or 16.0% over the $80.4 million of revenue generated during Year to Date 2013. The increase was primarily attributable to three factors: (i) approximately $9.5 million was attributable to revenues generated from the opening of10 DRH-owned restaurants (eight Bagger Dave’s restaurants andtwo BWW restaurant); (ii) $1.8 million increase was related to a 2.6% increase in same store sales for 35 BWW and 11 Bagger Dave’s restaurants; and (iii)the remaining $1.6 million was attributable to the acquisition of three BWW restaurants on June 30, 2014. Food, beverage, and packaging costs increased by $2.5 million or 10.1% to $26.8 million in Year to Date 2014 from $24.3 million in Year to Date 2013.The increase was primarily due to the increased number of restaurants operating in 2014.Food,beverage, and packagingcosts as a percentage of sales decreased to 28.7% in Year to Date 2014 from 30.3% in Year to Date 2013 due to lower chicken wing prices. Average cost per pound for bone-in chicken wings was $1.41 in Year to Date 2014 compared to $1.80 in Year to Date 2013. Compensation costs increased by $3.3 million or 15.6% to $24.2 million in Year to Date 2014 from $20.9 million in Year to Date 2013. This increase was primarily due to the increased number of restaurants operating in 2014.Compensation as a percentage of sales decreased to 25.9% in Year to Date 2014 from 26.0% in Year to Date 2014 and in Year to Date 2013. Occupancy costs increased by $0.4 million or 7.4% to $5.1 million in Year to Date 2014 from $4.7 million in Year to Date 2013.This increase was primarily due to the increased number of restaurants operating in 2014. Occupancy cost as a percentage of sales decreased to 5.4% in Year to Date 2014 from 5.9% in Year to Date 2014 and in Year to Date 2013. Other operating costs increased by $3.5 million or 21.9% to $19.6 million in Year to Date 2014 from $16.1 million in Year to Date 2013.This increase was primarily the increased number of restaurants operating in 2014.Other operating costs as a percentage of sales increased to 21.0% in Year to Date 2014 from 20.0% in Year to Date 2013. General and administrative cost increased by $1.2 million or 25.4% to $6.3 million in Year to Date 2014 from $5.1 million in Year to Date 2013.This increase was primarily due to the increased marketing campaign and other corporate costs associated with the substantial growth in operations. General and administrative cost as a percentage of sales increased to 6.8% in Year to Date 2014 from 6.3% in Year to Date 2013. Pre-opening cost increased by $0.1 million or 1.4% to $2.1 million in Year to Date 2014 from $2.0 million in Year to Date 2013.The decrease in pre-opening costs was due to the timing of restaurant openings in Year to Date 2014 versus Year to Date 2013.The Company opened three new restaurants and relocated two restaurants inYear to Date2014 compared to five openings and one relocation inYear to Date2013. Pre-opening cost as a percentage of sales decreased to 2.2% in Year to Date 2014 from 2.5% in Year to Date 2013. Depreciation and amortization cost increased by $2.1 million or 37.4% to $7.6 million in Year to Date 2014 from $5.5 million in Year to Date 2013.This increase was primarily due to the increased number of restaurants operating in 2014.Depreciation and amortization cost as a percentage of sales increased to 8.2% in Year to Date 2014 from 6.9% in Year to Date 2013 primarily due to the increased investment in real estate purchases. Loss on disposal of property and equipment increased by $0.3 million or 322.1% to $0.4 million in Year to Date 2014 from $0.1 millionin Year to Date 2013.This increase was primarily due to non-recurring property and equipment disposals in the current year driven by the relocation of two restaurants.Loss on disposal of property and equipment as a percentage of sales increased to 0.4% in Year to Date 2014 from 0.1% in Year to Date 2013 INTEREST AND TAXES Interest expense was $483,057 and $320,798 during Third Quarter 2014 and Third Quarter 2013, respectively. The increase was due to the increased debt for 2014. Interest expense was $1.4 million during both Year to Date 2014 and Year to Date 2013 . For Third Quarter 2014, DRH had an income tax benefit of $48,100 compared toThird Quarter 2013 income tax benefit of $14,444.The Third Quarter 2014 income taxbenefit primarily relates to the increase in tip credits for the period.For Year to Date 2014, we booked an income tax benefit of $180,030 compared toYear to Date2013 of an income tax provision of $52,186. 22 LIQUIDITY AND CAPITAL RESOURCES; EXPANSION PLANS On April 15, 2013, the Company entered into a $63.0 million senior secured credit facility with RBS Citizens, N.A. (the “April 2013 Senior Secured Credit Facility”). The April 2013 Senior Secured Credit Facility consists of a $46.0 million term loan (the “April 2013 Term Loan”), a $15.0 million development line of credit (the “April 2013 DLOC”), and a $2.0 million revolving line of credit (the “April 2013 RLOC”). The April 2013 Term Loan is for a period of five years. Payments of principal are based upon an 84-month straight-line amortization schedule, with monthly principal payments of $547,619 plus accrued interest through maturity on April 15, 2018, at which time the entire unpaid principal and interest is due. The April 2013 DLOC converted to a term loan on March 11, 2014, with monthly principal payments of $178,571 plus accrued interest beginning May 2014 through maturity on April 15, 2018, at which time the entire unpaid principal and interest is due. The April 2013 RLOC is for a term of two years. As of September 28, 2014, no amounts were outstanding under the April 2013 RLOC. Amounts borrowed under the April 2013 Senior Secured Credit Facility bear interest at a rate of one-monthLIBOR plus an applicable margin. On March 20, 2014, the Company amended the April 2013 Senior Secured Credit Facility to include a $20.0 million development line of credit II (the “March 2”). The March 2is for a term of two years and is convertible upon maturity into a term note. The amendment alsoprovided a 25 basis point reduction to the April 2013 Senior Secured Credit Facility’s applicable margin rate, which reduced the range from 2.5%/3.4% to 2.25%/3.15%, which commences April 2014. On April 23, 2013, the Company completed an underwritten, follow-on equity offering of 6.9 million shares of common stock at a price of $5.00 per share to the public. After deducting underwriting discounts, commissions, and other offering expenses the net proceeds to DRH were $31.9 million. At September 28, 2014, the Company held available-for-sale securities with an estimatedfair value of $4.9 million. The investments were funded by a portion of the proceeds from the follow-on offering. See Note 3 for additional information. We believe the cash flow from operations, the remaining proceeds from the registered offering, proceeds from the sale-lease-back agreement and availability of creditwill be sufficient to meet our operational funding, development, and obligations for at least the next 12 months. Our capital requirements are primarily dependent upon the pace of our new restaurant growth plan.The new restaurant growth plan is primarily dependent upon economic conditions, the real estate market, and resources to both develop and operate new restaurants.In addition to new restaurants, our capital expenditure outlays are also dependent on costs for maintenance, facility upgrades, capacity enhancements, information technology, and other general corporate capital expenditures. The amount of capital required to open a new restaurant is largely dependent on whether we build-out an existing leased space or build from the ground up.Our preference is to find leased space for new restaurant locations but depending on the availability of real estate in specific markets, we will take advantage of alternative strategies which may include land purchases, land leases, and ground up construction of a building to house our restaurant operation.Excluding land and building, we expect the build-out of a new Bagger Dave’s restaurant will, on average, require a total cash investment of $1.1 million to $1.4 million (excluding potential tenant incentives). Similarly, we expect the build-out of a new DRH-owned BWW restaurant will require an estimated cash investment of $1.9 million to $2.1 million (excluding potential tenant incentives).We expect to spend approximately $200,000 to $250,000 per restaurant for pre-opening expenses.Depending on individual lease negotiations, we may receive cash tenant incentives ofup to $400,000.The projected cash investment per restaurant is based on recent opening costs and future projections and may fluctuate based on construction costs specific to new restaurant locations. We target a cash on cash return on our initial total capital investment, excluding real estate investment (which includes land and building), of less than four years.The expected payback is subject to how quickly we reach our target sales volume and the cost of construction.Real estate purchases and building costs are excluded from our expected return since the majority of our restaurants are leased and purchased real estate is not a part of our core operations.We separate the analysis and decisions on real estate projects from new restaurant development, although we have no plans for independent real estate projects without an associated new restaurant opening. Cash flow from operations forYear to Date2014 was $9.7 million compared with $5.8 million for Year to Date 2013. Net cash provided by operating activities consisted primarily of net earnings adjusted for non-cash expenses. Opening new restaurants, including real estate investments, is our primary use of capital and is estimated to be over 80.0% of our capital expenditures in 2014. For 2014, we estimate capital expenditures to be between $33.0 million and $36.0 million. Of this amount, $3.2 million was used for the acquisition of three new BWW restaurants in the north Tampa area. The acquisition was funded with a combination of bank funded DLOC and cash on hand. We plan to use the remaining capital asfollows: one half for new restaurant openings, currently three Bagger Dave's and two DRH-owned BWW are under construction; one third for real estate (including the purchase of land and construction of buildings) associated with new restaurant openings; and the remaining for restaurant remodels, upgrades, relocations and other general corporate purposes. Although investments in new restaurants are an integral part of our strategic and capital expenditures plan, we also believe that reinvesting in existing restaurants is an important factor and necessary to maintain the overall positive dining experience for our guests. Depending on the age of the existing restaurants, upgrades range from $50,000 (for minor interior refreshes) to $800,000 (for a full remodel of the restaurant). Restaurants are typically upgraded after approximately five to seven years of operation and fully remodeled after approximately 10years of operation. 23 Contractual Obligations The following table presents a summary of our contractual obligations as of September 28, 2014: Less than Total one year 1 - 3 years 3 - 5 years After 5 years Long-term debt 1 $ Operating lease obligations Commitments for restaurants under development 2 $ 1 Amount represents the expected principal cash payments relating to our long-term debt and do not include any fair value adjustments or discounts/premiums or interest rate payments due to the variable of the rates. See Note 7 for additional details. 2 Amount represents capital expenditures DRH is obligated to pay for restaurants under development in addition to noncancelable operating leases for these restaurants. Mandatory Upgrades In fiscal year 2014, we plan to complete two mandatory remodels of existing DRH-owned BWW restaurant, which will be funded with cash from operations. Discretionary Upgrades and Relocations In fiscal year 2014, the Company will invest additional capital to provide minor upgrades to a number of its existing locations, all of which will be funded by cash from operations.These improvements will primarily consist of new carpentry, audio/visual equipment upgrades, patio upgrades, and point-of-sale system upgrades. In fiscal year 2014, we relocated two DRH-owned BWW locations in lieu of remodels, the relocations occurred in second quarter 2014. The decision to relocate is typically driven by timing of our current lease agreements and the availability of real estate that we deem to be a better long-term investment. Relocations are funded by a combination of cash from operations and borrowing from our credit facility. Inflation Our profitability is dependent, among other things, on our ability to anticipate and react to changes in the costs of key operating resources, including food and other raw materials, labor,energy, and other supplies and services. Substantial increases in costs and expenses could impact our results of operations to the extent that such increases cannot be passed along to our restaurant guests.The impact of inflation on food, labor, energy, and occupancy costs can significantly affect the profitability of our restaurant operations. While we have been able to partially offset inflation and other changes in the costs of key operating resources by gradually increasing prices for our menu items, more efficient purchasing practices, productivity improvements, and greater economies of scale, there can be no assurance that we will be able to continue to do so in the future. From time to time, competitive conditions could limit our menu pricing flexibility. There can be no assurance that all future cost increases can be offset by increased menu prices or that increased menu prices will be fully absorbed by our restaurant guests without any resulting changes in their visit frequencies or purchasing patterns.A majority of the leases for our restaurants provide for contingent rent obligations based on a percentage of revenue.As a result, rent expense will absorb a proportionate share of any menu price increases in our restaurants.However, there can be no assurance that we will continue to generate increases in comparable restaurant sales in amounts sufficient to offset inflationary or other cost pressures. OFF-BALANCE SHEET ARRANGEMENTS The Company assumed, from a related entity, an ADA in which the Company was to open 23 BWW restaurants within its designated "development territory”. On December 12, 2008, this agreement was amended, adding nine additional restaurants and extending the date of fulfillment to March 1, 2017. Failure to develop restaurants in accordance with the schedule detailed in the agreement could lead to potential penalties of up to $50,000 for each undeveloped restaurant, payment of the initial franchise fees for each undeveloped restaurant, and loss of rights to development territory. Failure to develop restaurants in accordance with the schedule detailed in the agreement could lead to potential penalties of $50,000 for each undeveloped restaurant and loss of rights to the development territory. As of September 28, 2014, 22 of the required 32 ADA restaurants had been opened for business. We remain on track to fulfill our obligation under the amended ADA, and we expect to operate a total of 52 BWW by the end of 2017, exclusive of potential acquisitions of additional BWW restaurants. CRITICAL ACCOUNTING ESTIMATES We prepare our consolidated financial statements in conformity with GAAP. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Our critical accounting policies have not changed materially from those previously reported in our Annual Report on Form 10-K for the fiscal year ended December29, 2013. 24 Item3. Quantitative and Qualitative Disclosure About Market Risks Debt Securities We are exposed to market risk related to our debt securities. To manage our exposure, we have invested our excess cash in highly liquid short-term investments with maturities of less than one year. The investments are not held for trading or other speculative purposes. See Notes 1, 3, and 14 of our unaudited consolidated financial statements in Part I Item 1 of this report for additional information. Interest Rate Risk As a result of our normal borrowing activities, our operating results are exposed to fluctuations in interest rates. DRH has short-term and long-term debt with both fixed and variable interest rates. The short-term debt comprises the current portion of long-term debt maturing within twelve months from the balance sheet date. Long-term debt includes secured notes payable, two lines of credit and a revolving line of credit which is used to finance working capital requirements. To manage our exposure, we have entered into interest rate swap agreements. The derivative instruments are not held fortrading or other speculative purposes. As of September 28, 2014, DRH had $56.9 million of variable-rate debt with a weighted average interest rate of 2.7%, which approximates fair value. Interest based on the debt agreement is based on one-month LIBOR plus an applicable margin, which ranges from 2.25% to 3.15%, depending on the lease adjusted leverage ratio defined in the terms of the agreement. DRH currently estimates that a 100basis point fluctuation in LIBOR would result in an approximate $0.6 millionfluctuation inpretax income. See Notes 1, 7 and 14 of our unaudited consolidated financial statements inPart I Item 1 of this report for additional information. Inflation The primary inflationary factors affecting our operations are food, labor, and restaurant operating costs. Substantial increases in these costs could impact operating results to the extent that such increases cannot be passed along through higher menu prices. A large number of our restaurant personnel are paid at rates based on the applicable federal and state minimum wages, and increases in the minimum wage rates and tip-credit wage rates could directly affect our labor costs. Many of our leases require us to pay taxes, maintenance, repairs, insurance, and utilities, all of which are generally subject to inflationary increases. Commodity Price Risk Many of the food products purchased by us are affected by weather, production, availability, and other factors outside our control. We believe almost all of our food and supplies are available from several sources, which helps to control food product risks. Our purchasing department for Bagger Dave’s negotiates directly with our independent suppliers for our supply of food and paper products. As negotiated by BWLD, our DRH-owned BWW restaurants have a distribution contract with a BWLD selected vendor for our supply of food, paper, and non-food products. We have minimum purchase requirements with some of our vendors, but the terms of the contracts and our historical use of the products are such that we believe these minimum purchase requirements do not create a material market risk. One of the primary food products used by our BWW restaurants is chicken wings. We work to counteract the effect of the volatility of chicken wing prices, which can significantly change our cost of sales and cash flow, with the introduction of new menu items, effective marketing promotions, focused efforts on food costs and waste, and menu price increases. We also explore purchasing strategies to reduce the severity of cost increases and fluctuations. For the three-month periods ended September 28, 2014 and September 29, 2013 chicken wings accounted for approximately 15.9% and 15.8%, with an average price per pound of $1.50 and $1.71, respectively. For the nine-month periods ended September 28, 2014 and September 29, 2013 chicken wings accounted for approximately 29.1% and 34.5%, with an average price per pound of $1.41 and $1.80, respectively. 25 Item4. Controls and Procedures (a)Evaluation of disclosure controls and procedures. We are required to maintain disclosure controls and procedures designed to ensure that material information related to us, including our consolidated subsidiaries, is recorded, processed, summarized, and reported within the time periods specified in the SEC rules and forms. Management does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and fraud. Any control system, no matter how well designed and operated, is based upon certain assumptions and can provide only reasonable, not absolute, assurance that its objectives will be met. Further, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. Conclusion regarding the effectiveness of disclosure controls and procedures As of September 28, 2014, an evaluation was performed under the supervision of and with the participation of our management, including our principal executive and principal financial officers, of the effectiveness of the design and operation of our disclosure controls and procedures.Based on that evaluation, our management, including our principal executive and principal financial officers, concluded that our disclosure controls and procedures were effective as of September 28, 2014. (b) Changes in internal controls over financial reporting. There were no changes in the Company’s internal control over financial reporting during the quarter ended September 28, 2014 that have materially affected, or are reasonably likely to materially affect the Company’s internal control over financial reporting. Our process for evaluating controls and procedures is continuous and encompasses constant improvement of the design and effectiveness of established controls and procedures and the remediation of any deficiencies that may be identified during this process. 26 PART II. OTHER INFORMATION Item1. Legal Proceedings Occasionally, we are a defendant in litigation arising in the ordinary course of our business, including claims arising from personal injuries, contract claims, dram shop claims, employment-related claims, and claims from guests or team members alleging injury, illness, orother food quality, health, or operational concerns. To date, none of these types of litigation, most of which areentirely or predominantlycovered by insurance, has had a material effect on our financial condition or results of operations. We have insured and continue to insure against most of these types of claims. A judgment on any claim not covered by or in excess of our insurance coverage could materially adversely affect our financial condition or results of operations. As of the date of this Quarterly Report, we are not a party to any material pending legal proceedings and are not aware of any claims that could have a materially adverse effect on our financial position, results of operations or cash flows. Item1A. Risk Factors There have been no material changes in our risk factors from those previously disclosed in our annual report on Form 10-K for the year ended December 29, 2013. Item2. Unregistered Sales of Equity Securities and Use of Proceeds Not Applicable. Item3. Defaults Upon Senior Securities None. Item5. Other Information None. Item 6. Exhibits (a) Exhibits: Certificate of Incorporation (filed as an exhibit to the Company's Registration Statement on Form S-1, as filedwith the Securities and Exchange Commission on August 10, 2007, and incorporated herein by this reference). Amended and Restated Bylaws (filed as an exhibit to the Company's Form 8-K, as filed with the Securities andExchange Commission on August 29, 2012, and incorporated herein by this reference). First Amendment to the Amended and Restated Bylaws (filed as an exhibit to the Company's Form 8-K, as filedwith the Securities and Exchange Commission on October 31, 2012, and incorporated herein by this reference). Certification of Chief Executive Officer pursuant to Rule 13a-14(a). Certification Chief Financial Officer pursuant to Rule 13a-14(a). Certification Chief Executive Officer pursuant to 18 U.S.C. Section 1350. Certification Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Document 101.DEF XBRL Taxonomy Extension Definition Document 101.LAB XBRL Taxonomy Extension Label Document 101.PRE XBRL Taxonomy Extension Presentation Document 27 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. DIVERSIFIED RESTAURANT HOLDINGS, INC. Dated: November7, 2014 By: /s/ T. Michael Ansley T. Michael Ansley President and Chief Executive Officer (Principal Executive Officer) By: /s/ David G. Burke David G. Burke Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) 28 EXHIBIT INDEX Exhibit No. Exhibit Description Certificate of Incorporation (filed as an exhibit to the Company's Registration Statement on Form S-1, as filedwith the Securities and Exchange Commission on August 10, 2007, and incorporated herein by this reference). Amended and Restated Bylaws (filed as an exhibit to the Company's Form 8-K, as filed with the Securities andExchange Commission on August 29, 2012, and incorporated herein by this reference). First Amendment to the Amended and Restated Bylaws (filed as an exhibit to the Company's Form 8-K, as filedwith the Securities and Exchange Commission on October 31, 2012, and incorporated herein by this reference). Certification of Chief Executive Officer pursuant to Rule 13a-14(a). Certification Chief Financial Officer pursuant to Rule 13a-14(a). Certification Chief Executive Officer pursuant to 18 U.S.C. Section 1350. Certification Chief Financial Officer pursuant to 18 U.S.C. Section 1350. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Document 101.DEF XBRL Taxonomy Extension Definition Document 101.LAB XBRL Taxonomy Extension Label Document 101.PRE XBRL Taxonomy Extension Presentation Document 29
